DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious A modular kinetic machine for producing electricity from fluid flows, the modular kinetic machine being adapted to be floating, in a fluid, open center, with a swept area fully immersed and perpendicular to flow direction as recited by independent claim 1, comprising:
a first turbine and a second turbine, one with external blades and the other with internal blades, which are coaxial and counter rotating and that are mechanically and electrically independent; the first turbine comprises a first rotor, a first stator and a first synchronous generator, the second turbine comprises a second rotor, a second stator and a second synchronous generator, 
a floating/positioning control device, 
a connection system, 
wherein each turbine is structurally, mechanically, and electrically independent, wherein the floating/positioning control device comprises at least a buoy, a positioning wing, and a fixture connecting the turbines to the buoy, 
wherein the buoy is configured to allow positioning of the modular kinetic machine in terms of optimal depth and stable transient mood; and 
wherein the positioning wing is installed out of the turbine, in proximity to the buoy and the buoy is linked to the turbine by one or more beams configured for linking, 
wherein the connection system is between the buoy and the shore.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832